Citation Nr: 0508002	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  99-02 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for varicose veins of 
the right leg.

2.  Entitlement to service connection for a nervous disorder 
(other than post-traumatic stress disorder (PTSD)), claimed 
as explosive jumping.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This case was the subject of a Board remand dated in July 
2004.  In that remand, the Board's actions included directing 
the RO to adjudicate the issue of whether there was clear and 
unmistakable error (CUE) in a September 1956 RO rating 
decision denying service connection for varicose veins.  In a 
November 1994 RO rating decision, the RO found there was no 
CUE in the September 1956 RO rating decision denying service 
connection for varicose veins.  If the veteran would like to 
initiate an appeal with respect to this issue, he has until 
November 29, 2005, to submit a notice of disagreement with 
the November 29, 2004, RO rating decision finding that there 
was no CUE in the September 1956 RO rating decision denying 
service connection for varicose veins.   See 38 U.S.C.A. 
§ 7105. 

Also, as the Board noted in its July 2004 decision and 
remand, the RO denied a claim for service connection for PTSD 
in May 2003, and the veteran did not appeal this 
determination.  Thus, although the issue of entitlement to 
service connection for a psychiatric disability is currently 
before the Board, the issue of entitlement to service 
connection for PTSD is not.


FINDINGS OF FACT

1.  There is no showing of a psychiatric disability during 
service or for over 50 years thereafter, and there is no 
competent medical evidence to link any currently diagnosed 
psychiatric disability to any incident of service.

2.  In September 1956, the RO denied the appellant's claim 
for service connection for varicose veins. 

3.  Since the September 1956 unappealed RO denial of the 
claim for service connection for varicose veins, evidence was 
not received which was not previously before agency 
decisionmakers and which bears directly and substantially 
upon the matter of entitlement to service connection for 
varicose veins of the right leg. 


CONCLUSIONS OF LAW

1.  A psychiatric disorder, other than PTSD, was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West  2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2004).

2.  The September 1956 RO determination that denied a claim 
for service connection for varicose veins is final.  38 
U.S.C.A. § 7105 (West 2002).    

3.  Evidence received since the September 1956 RO rating 
decision denying service connection for varicose veins, which 
was the last final denial with respect to this issue, is not 
new and material; the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West  2002); 38 C.F.R. § 3.156 (2001) (as 
effective for claims filed prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of the veteran's claims with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the October 1998 RO rating decision, the 
January 1999 Statement of the Case, the June 2002, January 
2003, and November 2004 Supplemental Statements of the Case, 
and the September 2002 and August 2004 letters sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claims and complied 
with VA's notification requirements. 

The Statement of the Case and Supplemental Statements of the 
Case set forth the laws and regulations applicable to the 
veteran's claims.  Further, September 2002 and August 2004 
letters from the RO to the veteran informed him of the type 
of evidence that would substantiate his claim (an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; a current disability; and a relationship 
between the current disability and an injury, disease or 
event in service); that he could obtain and submit private 
evidence in support of his claims; and that he could have the 
RO obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  Additionally, the August 2004 RO 
letter requested that the veteran submit any evidence he knew 
of in his possession.  See 38 C.F.R. § 3.159(b)(1); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In sum, the veteran 
was notified of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the original RO decision that is the 
subject of this appeal was entered in October 1998, before 
the enactment of VCAA.  Obviously, VA could not have informed 
the veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.
 
In addition, the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached" (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error").   

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notices 
provided to the appellant in September 2003 and August 2004 
were not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the August 2004 notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Supplemental Statement of the 
Case was provided to the appellant.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by letter and asked him to identify all medical 
providers who treated him for varicose veins or a psychiatric 
disorder.  The RO has obtained all identified evidence 
indicated by the veteran to be available.


As to any duty to provide an examination and/or opinion 
addressing the question of whether the veteran has varicose 
veins of the right leg, or a psychiatric disability, that 
began during or is causally linked to service, the Board 
notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See § 3 of 
the VCAA (codified as amended at 38 U.S.C. § 5103A(d) (West 
2002)); 66 Fed. Reg. at 45,626-45,627, 45,631 (codified at 38 
C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999) ("In order to prevail on the issue of service 
connection . . . there must be medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

With regard to the application to reopen the claim for 
service connection for varicose veins, there is no duty to 
provide an examination or medical opinion except when new and 
material evidence has been presented or secured, as described 
in section 5108 of title 38 United States Code.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  Since the last final denial of the 
claim in September 1956, the RO has received no relevant 
evidence on the issue of whether the veteran has varicose 
veins of the right leg, or whether any such condition was 
aggravated by service.  Providing a new examination under the 
circumstances would constitute a de facto reopening of the 
claim where no pertinent evidence has been received since the 
last final denial.  The VCAA does not require that a claim be 
reopened where no new and material evidence has been 
received.  See 38 U.S.C.A. § 5103A(f) (West 2002).
 
With no diagnosis of or findings attributable to a 
psychiatric disability until over 50 years post-service, the 
Board finds that there is no duty to provide a medical 
examination or opinion on this issue, either.  With no 
suggestion of a symptom or clinical finding attributable to a 
psychiatric disability either during service or until more 
than 50 years thereafter, the Board must conclude that no 
additional development is required based on the facts of this 
case, to include a medical examination and/or opinion where 
the examiner would be asked whether there is a causal link 
between a current diagnosis and service medical records that 
contain no suggestion of the disability.  See § 3 of the VCAA 
(codified as amended at 38 U.S.C. § 5103A(d)); Hickson, 
supra; Pond, supra.  See also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); Duenas v. Principi, No. 03-1251 (Fed. 
Cir. Dec. 15, 2004).  The Board notes that in theory a claim 
for service connection for "delayed onset" PTSD may provide 
an exception to the above-stated analysis; however, the issue 
of service connection for PTSD is not currently before the 
Board.  As the Board noted in its July 2004 decision and 
remand, the RO denied service connection for PTSD in May 
2003, and the veteran did not appeal this determination.
Under the above circumstances, there is no duty to provide an 
examination or opinion with regard to the claims on appeal.  
Id.; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's, claims any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.  There has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).
 
Law and Regulations

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Certain chronic disabilities, to include psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
presumption of service connection for colon disability to be 
rebutted by clear and convincing evidence in the form of 
absence of post-war medical records of treatment for colon-
related problems for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102 (2003).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2003)).  The veteran's application to reopen his claim 
for service connection for varicose veins of the right leg 
was filed prior to August 29, 2001; consequently, the version 
of § 3.156 in effect before August 29, 2001, applies.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2001) (as effective for claims filed 
prior to August 29, 2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Analysis

Varicose Veins

The record shows that a rating decision in September 1956 
denied service connection for varicose veins, finding that 
the condition pre-existed service and was not aggravated 
therein.  The veteran was notified of that determination and 
did not file a notice of disagreement within one year of the 
mailing of that notice.

The evidence that was of record at the time of the September 
1956 rating decision consisted primarily of the veteran's 
service medical records.  Those records showed that mild 
varicose veins of the lower legs were noted on the report of 
his induction examination and that moderate symptomatic 
varicose veins of the right leg were noted on the report of 
his separation examination.  It was also recorded on the 
report of the separation examination that pre-existing 
varicose veins of the right leg were aggravated by service.  
The September 1956 RO decision found that any increase in the 
condition during service was due to the natural progress of 
the disorder and that the condition was not aggravated by 
service.  The veteran was notified of that determination in 
September 1956.  A notice of disagreement was not received 
within one year of the mailing of that notice.

In its July 2004 remand of this matter, the Board found that, 
in view of the foregoing, an issue of clear and unmistakable 
error (CUE) in the September 1956 RO decision was raised by 
the record.  As noted above in the introduction to this 
decision, in a November 1994 RO rating decision, the RO found 
there was no CUE in the September 1956 RO rating decision 
denying service connection for varicose veins.  If the 
veteran would like to initiate an appeal with respect to this 
issue, he has until November 29, 2005, to submit a notice of 
disagreement with the November 29, 2004, RO rating decision 
finding that there was no CUE in the September 1956 RO rating 
decision denying service connection for varicose veins.   See 
38 U.S.C.A. § 7105. 
   
The matter at hand, however, is whether the RO has received 
new and material evidence to reopen his claim for service 
connection for varicose veins of the right leg.  The veteran 
did not file a notice of disagreement within one year of a 
September 1956 letter notifying him of the unfavorable 
September 1956 RO rating determination denying service 
connection for varicose veins.  Thus, the decision became 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  While service connection for varicose veins 
of both legs was denied in September 1956, the veteran now 
only seeks service connection for varicose veins of the right 
leg, as indicated in his in his application for benefits 
received in April 1998.

Since the September 1956 RO decision, no evidence has been 
received to indicate or suggest that the veteran's varicose 
veins were aggravated during service.  Nor has any evidence 
been received to show that the veteran has had varicose veins 
of the right leg after service.  To the extent that any new 
evidence has even arguably been received, this is evidence of 
cardiovascular treatment from February 2000 forward in light 
of the veteran's severe cardiovascular disability.  (The 
Board notes parenthetically that the veteran is now in 
receipt of non-service-connected pension benefits based 
primarily on his 100-percent disabling cardiovascular 
disability.)  The VA records of cardiovascular treatment 
include repeated physical examinations of the lower 
extremities, to include an observation of edema associated 
with a myocardial infarction, and observations of no edema at 
other times, but these examinations of the lower extremities 
include no diagnosis, observation or history of varicose 
veins of the right lower extremity.  Thus, although the 
evidence might be said to be new and perhaps marginally 
relevant, it does not pertain to whether or not the veteran 
has varicose veins, or whether his varicose veins were 
aggravated during service, and therefore does not bear 
directly and substantially upon the matter of service 
connection for varicose veins of the right leg.  See 38 
C.F.R. § 3.156 (2001) (as effective for claims filed prior to 
August 29, 2001).  

Accordingly, reopening of the claim for service connection 
for varicose veins of the right lower extremity is not 
warranted.

Nervous Condition

In correspondence dated in September 1998, the veteran 
described episodes of explosive jumping after waking up at 
night.  He described having told a friend, who also had 
service during World War II, about the explosive jumping.  
The veteran's friend told him that such explosive jumping 
could result in him breaking his neck or back.  He further 
told the veteran that he (the veteran) had damaged his 
central nervous system from all the carnage he experienced 
during service.  The veteran's friend suggested that the only 
thing the veteran could do was to train himself not to dwell 
on such thoughts.  The profession of the veteran's friend is 
not clear from the letter.    

The veteran's service medical records indicate no assessment 
of and no treatment for a psychiatric disability.  His 
November 1945 service discharge examination indicates the 
psychiatric diagnosis to be "none."   The veteran's 
Separation Qualification Record indicates that he served in 
the European Theatre of Operations for approximately twenty-
eight months, and did general construction work with the 
engineers.  He helped in the construction of roads and 
bridges and was a general assistant to carpenters and masons.  
His discharge certificate indicates that he served in support 
of battles and campaigns, to include Normandy, and received 
no wounds in action.  His military occupational specialty was 
listed as "rigger." 

Although there are post-service psychiatric diagnoses, to 
include diagnoses during VA treatment of anxiety in March 
1999, and depression and dementia in March 2003, there is no 
competent medical evidence to suggest that these conditions 
began during service or are related to any incident of 
service.  

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
presumption of service connection for colon disability to be 
rebutted by clear and convincing evidence in the form of 
absence of post-war medical records of treatment for colon-
related problems for period of over 40 years).  In the 
present case, the Board notes there is no showing of a 
psychiatric disability during service or for over 50 years 
thereafter.  This lapse in time constitutes substantial 
evidence against the claim for service connection for a 
psychiatric disability.  Further, a chronic psychiatric 
disability is not shown in service, and the break of 50 years 
between discharge from service and post-service treatment 
constitutes a large break in continuity of symptomatology 
after discharge.  Although there are exceptions, continuity 
of symptomatology since discharge is generally required to 
support a claim of service connection   See 38 C.F.R. 
§ 3.303(b).  Finally, there is no evidence of a disease or 
injury during service and no competent evidence to link any 
currently diagnosed psychiatric disability to any incident of 
service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board acknowledges the veteran's assertion that his 
friend told him that he currently has night-time explosive 
jumping as a result of damage to his nervous system caused by 
witnessing carnage during World War II.  However, the 
veteran, as a lay person, is not competent to offer opinions 
on medical diagnosis or causation, and the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
To the extent the veteran's contentions may be viewed as a 
claim for service connection for PTSD, the Board again notes 
that service connection for PTSD was denied by the RO in May 
2003, and that the veteran did not appeal that decision.  
Accordingly, the matter of entitlement to service connection 
for PTSD is not currently before the Board.    

Additionally, because there is no evidence of a psychosis 
within one year of discharge from service, the presumptive 
provisions pertaining to service connection for psychoses are 
not for application in this case.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  

As the preponderance of the evidence is against the claims on 
appeal, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for a nervous disorder, 
other than PTSD, is denied

New and material evidence not having been received, the 
application to reopen the claim for service connection for 
varicose veins of the right leg is denied.





	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


